New Covenant Funds c/o U.S. Bancorp Fund Services, LLC 615 East Michigan Street Milwaukee, Wisconsin 53202 October 31, 2011 VIA EDGAR Securities and Exchange Commission Division of Investment Management 100 “F” Street, N.E. Washington, D.C. 20549 Re: New Covenant Funds (the “Trust”) File Nos. 333-64981 and 811-09025 Ladies and Gentlemen: Pursuant to Rule 497(j) under the Securities Act of 1933, as amended, the Investment Company Act of 1940, as amended, and the regulations thereunder, the Trust, on behalf of its series, the New Covenant Growth Fund, the New Covenant Income Fund, the New Covenant Balanced Growth Fund, and the New Covenant Balanced Income Fund, hereby certifies that the forms of Prospectus and Statement of Additional Information that would have been filed under Rule 497(b) or (c) would not have differed from that contained in the most recent amendment dated October 28, 2011, and filed electronically as Post-Effective Amendment No. 16 to the Trust’s Registration Statement on Form N-1A. If you have any questions or require further information, do not hesitate to contact the undersigned at (414)765-6609. Sincerely, /s/ Alia S. Mendez Alia S. Mendez, Esq. For U.S. Bancorp Fund Services, LLC cc: Joseph L. Heintzman (New Covenant Funds) Paul H. Stropkay (New Covenant Funds) Cathy C. Benge (New Covenant Funds) Patrick Turley, Esq. (Dechert)
